952 So. 2d 1289 (2007)
James KEELLINGS, et al., Appellants,
v.
Mark VALLERY, Appellee.
No. 5D05-4493.
District Court of Appeal of Florida, Fifth District.
April 13, 2007.
Margaret A. Wharton of Margaret A. Wharton, P.A., Oviedo, for Appellants.
James R. Lussier of Mateer Harbert, P.A., Orlando, for Appellee.
PER CURIAM.
Appellant raises two points on appeal. First, he disputes the propriety of the lower court's summary judgment that dismissed Mark Vallery as a party. Second, he challenges a partial summary judgment adjudicating certain factual issues in claims that remain pending against other parties. We affirm the summary judgment that dismissed Vallery. As to Appellant's second point, we dismiss the appeal because it is premature.
AFFIRMED in part; DISMISSED in part.
TORPY, LAWSON and EVANDER, JJ., concur.